Case 3:17-cv-00765-SMY-MAB Document 64-4 Filed 12/17/18 Page 1 of 2 Page ID #395




    1     1. Proceedings

    2     2.            : Hello.

    3     3. John: Hi              , John Mininno From NHCA group. How are you?

    4     4.            : Hi, good. How are you doing?

    5     5. John: Good, good. Still a good time?

    6     6.            : Yeah, sure it is. I thought you were going to call at 1:00 PM Eastern

    7          because that’s what came up on my Outlook calendar.

    8     7. John: Oh sorry. You know what? It was 1:00 PM. I got my [inaudible 00:00:36] in

    9          Eastern. I thought it was … I'm sorry, totally screwed this up. Let me call you

   10          back at 1:00.

   11     8.            : No, this is actually a better time.

   12     9. John: Oh good, even better. So, sorry about that. I always forget, I've got my

   13          Eastern and Central, we are both on Eastern Time. Anyway, Ok. All right, we’ll

   14          dive right into it. A little introduction here. Thank you for taking the time to talk

   15          to us about the pharmaceutical nurse educator industry. As you probably know

   16          over the last decade, the pharmaceutical industry has made an enormous

   17          investment in nurse educators. Over the last year and a half, our team has been

   18          conducting research to understand whether that investment has been an effective

   19          and efficient use of resources. We perform our research by conducting 55-minute

   20          interviews of nurse educators, diabetes educators, other clinical educators and

   21          the pharmaceutical sales reps who work with them. This research has allowed us

   22          to develop an extensive knowledge-base to help us and others understand how

   23          the industry works, how it does not work and how it may result in a positive

   24          outcome or how may result in a negative outcome. Our hope is that one day we

   25          will be able to have a positive influence on how nurse educators are used by the

   26          pharmaceutical companies. This interview will last 55 minutes. As we go through

   27          the process, I will periodically remind you where we are with respect to time.

   28          Given that we have such a short time, there may be occasions where I need to

   29          redirect you and move to another topic so that all topics can be covered. As is

   30          customary in qualitative research, I will be recording the interview. This serves

   31          mainly to help me be sure that I accurately record your responses to the research

                                                                                                  1
Case 3:17-cv-00765-SMY-MAB Document 64-4 Filed 12/17/18 Page 2 of 2 Page ID #396




    1           questions and to assess my own performance. Because this is a research study,

    2           the questions are standardized. Some of the questions will be open-ended and

    3           require a more free-flowing response. Other questions will be a form of multiple-

    4           choice where you’ll be read a statement and have four options; A, strongly agree,

    5           B, agree, C, strongly disagree or D, disagree. And then I will follow up with the

    6           question, tell me why you answered in the way you did. The questions are

    7           designed to cover wide ranges of roles in the industry. Some questions may not

    8           apply to you in your particular role within the industry. Importantly we have no

    9           bias one way or the other about the industry or your particular experiences in the

   10           industry. We value your opinions, thoughts and insights and we ask you to share

   11           them openly and honestly with us. At the end of the 55 minutes, you will receive

   12           an email with payment information. You will be paid $125 … Hello.

   13     10.            : You're cutting in and out. I'm sorry.

   14     11. John: Ok. Is there a better number to call you on?

   15     12.            : No, this is actually a very good number, but I'm not sure, it was good

   16           up until about 30 seconds ago.

   17     13. John: Ok, let me call you back on this number internally, maybe that’s [inaudible

   18           00:03:44] wants.

   19     14.            : Ok. It’s fine.

   20     15. John: All right. Bye bye.

   21     16.            : It’s Ok. Bye bye. Hi, I hope this is better.

   22     17. John: Oh yeah, you're right [inaudible 00:04:13] static but now it seems better.

   23           Ok.

   24     18.            : Oh good, good.

   25     19. John: At the end of the 55 minutes, you will receive an email with payment

   26           information. You will be paid $125 for the 55 minutes. You will also receive a

   27           survey link that has five survey questions regarding your experience during this

   28           interview. That survey is optional. And with that introduction, let's begin, Ok?

   29     20.            : Sounds good. Thank you.

   30     21. John: No problem. The first series of questions deals with the pharmaceutical

   31           company based training of nurse educators. So, question number one, it is

                                                                                                   2
